
Exhibit 10.35






[image007.gif]

















Executive Compensation Plan












First Edition
November 4, 2004



--------------------------------------------------------------------------------

          [image008.gif]  ADA-ES, Inc.     

Table of Contents

A. EXECUTIVE APPLICABILITY & ELIGIBILITY   3     B. COMPENSATION PHILOSOPHY  3  
  C. ELEMENTS OF EXECUTIVE PAY  4            Base Salary (Cash)  4  
       Short and Long Term Incentives  4          Equity Awards  5  
       Severance Pay  5          Recapture Incentive  5          Executive Stock
Ownership  5     D. PROFIT SHARING POOL  6     E. INTERRUPTION OF EMPLOYMENT  6
           Retirement, Disability, Leave of Absence and Death  6  
       Termination  6     F. CHANGE IN CONTROL  6     G. PLAN DURATION, CHANGES
& OTHER  7     H. APPENDIX  9            Executive Compensation Plan
Acknowledgement Receipt and Beneficiary Form  9    



--------------------------------------------------------------------------------

[image008.gif]    ADA-ES, Inc.  



A.    EXECUTIVE APPLICABILITY & ELIGIBILITY

This Executive Compensation Plan applies to the Executive Team, which includes
the President/Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, the Vice President of Contract Research and Development and
the Vice President of Sales, and may include other future executive officers of
the company.

Executives become eligible to participate in this plan after completing 12
months of continuous service with ADA-ES. This may be modified based on Board of
Directors approval.

B.    COMPENSATION PHILOSOPHY

The ADA-ES compensation philosophy is designed to support our goals in creating
a reputation that can be leveraged to build our business and reward
stockholders, executives and employees.

The business goals include:

o  

Creating a steady stream of new and profitable products

o  

Developing sustainable, return business,

o  

Becoming the first company called for pollution control jobs,

o  

Becoming a household name in the utility industry, and

o  

Ensuring a reputation for outstanding service and value to customers.


Compensation goals include:

o  

Linking the interests of shareholders with the interests of executives.

o  

Maintaining a reliable link to the market.

o  

Giving the organization access to quality candidates.

o  

Providing pay recognition for executives as a result of business success.


Performance Considerations:

Business, and related compensation decisions will be based on these
considerations:

Leveraged Reputation
Goal Quantitative/Qualitative
Performance Metric
Creating a steady stream of new   Product Performance and Effectiveness   and
profitable products and chemicals,    Developing sustainable, return business 
Reported Revenue & Net Income   

              Page 3 of 9  November 2004   



--------------------------------------------------------------------------------

[image008.gif]    ADA-ES, Inc.    


Leveraged Reputation
Goal Quantitative/Qualitative
Performance Metric
Becoming the first company called   Utility Industry and Sorbent Industry   for
pollution control jobs  Market Share    Recognized leader for the products and 
Government, Industry Partner and  services we supply in the utility industry 
Customer Relations    Ensuring a reputation for outstanding  Customer
Satisfaction  service and value to customers     

C.   ELEMENTS OF EXECUTIVE PAY

Base Salary (Cash)

Base salary is defined as ongoing, cash compensation paid bi-weekly based on
such factors as job responsibilities, external competitiveness, and the
individual’s experience and performance. (See also the ADA-ES Employee
Handbook.) Pay Ranges will be set based on the local market for similar
position, with consideration given to national rates of pay. ADA-ES will attempt
to ensure middle market pay for solid performers and consider higher levels of
pay for outstanding performers. ADA-ES does not intend to be a market leader in
base compensation.

Short and Long Term Incentives

Annual incentives are designed to motivate the management team to achieve
critical short-term goals, typically one to two years, which are expected to
contribute to the long-term health and value of the organization. Incentives may
be paid in cash or equity as determined by the Board. It is expected that in the
early years of the plan, payment will be primarily in stock, either through
options or restricted shares.

Incentive amounts will be set based on organization level and market practices.
The plan will focus on specific business objectives set at the beginning of each
year. Objectives will be those quantitative metrics, such as revenue, income, or
market share, which management and the Board determine are most important to the
short and long term health and value of the organization.

From time to time the Board may feel it necessary to recognize exemplary
performance of any executive with a cash award. Exemplary performance will be
performance that the Board determines to have required significant effort and
commitment and is determined to have had a significant positive impact on the
current or future performance of the organization.

Annual incentives, if any, are approved for payment by the Compensation
Committee/Board of Directors and are planned for payment by February 28th of the
calendar year following the incentive period. Incentives are subject to payroll
taxes. These incentives can be deferred and can be paid to a designated
beneficiary (see Section E).

  Page 4 of 9   November 2004  



--------------------------------------------------------------------------------

[image008.gif]    ADA-ES, Inc.       

Equity Awards

The use of equity payments is intended to link short term success to long term
performance and decision making, and to align management and shareholder
interests. Payments may be made in restricted shares or options, as determined
by the Board, considering accounting and regulatory restrictions, and the
financial condition of the company.

Restricted shares, or options, awarded in the near term will increase or
decrease in value based on the performance of the company over time. Such
holdings are personal investments in the company since the awards might
otherwise have been paid in cash. Executives will be compelled to make decisions
which are in the long term best interest of shareholders in order to preserve
the initial investment and to create opportunities for growth of share value
until such time as restrictions expire or options vest. Options will be awarded
with provisions for accelerated vesting following outstanding performance years.

Executive Stock Ownership requirements (discussed below) will strengthen the
management — shareholder alignment. Unrestricted shares or vested options
generally can only be sold after ownership requirements are satisfied and only
to the extent that the remaining holdings continue to meet the ownership
requirement.

Severance Pay

There is no severance pay policy for any executive.

Recapture Incentive

In the event of a restatement of income, any over-payments made to executives
may be reclaimed at the discretion of the Board of Directors.

Executive Stock Ownership

Executives are required to own a number of shares of stock equal to a value of
at least one (1) times the annual base salary as a condition of continued
employment with ADA-ES. Executives shall have five (5) years from the date this
program is adopted to accomplish this level of ownership. Ownership will be
calculated considering holdings of restricted stock, whether or not the
restrictions have expired, private holdings, and shares held in retirement
accounts. Holding of options also will be considered in the ownership
calculation by adding the value of the spread of in-the-money options to the
total value of other holdings.

After ownership requirements have been met, executives may sell unrestricted
stock they have owned for a period greater than 12 months, and may not exercise
vested stock options and sell shares to pay for the exercise price and
withholding tax, except as otherwise provided for in the underlying stock option
agreement. Any sale of stock options or shares of stock must be announced at
least 30 days in advance or be engaged in a pre-announced program sale in
compliance with federal securities laws. Executives leaving the company are
required to hold their stock in the company for at least 6-months after leaving
the company.

  Page 5 of 9   November 2004  



--------------------------------------------------------------------------------

[image008.gif]    ADA-ES, Inc.      

D.   PROFIT SHARING POOL

Executives may also be eligible to participate in the company’s profit sharing
pool. See the current ADA-ES Profit Sharing Plan document.

E.    INTERRUPTION OF EMPLOYMENT

Retirement, Disability, Leave of Absence and Death

If an executive’s employment with the Corporation is suspended or terminates
during an Incentive period because of retirement, disability or death, or if the
employee takes any approved leave of absence as described in the ADA-ES Employee
Handbook, the executive, or the executive’s designated beneficiary* in the case
of the employee’s death, shall be entitled to a prorated incentive payment. The
prorated payment shall be determined at the end of the incentive period. Such
prorated award shall be determined by multiplying the incentive to which the
executive would otherwise have been entitled by a fraction – the numerator of
which is the number of months the executive was employed during the incentive
period and the denominator of which is the total number of calendar months in
the incentive period. Awards may also be deferred as requested by the executive
(or the executive’s beneficiary* in the case of the employee’s death) once
approved by the Compensation Committee/Board of Directors.

* Note: The Executive must complete an Executive Compensation Plan Beneficiary
Form (See Section H: Appendix.

Termination

If an executive’s employment with the Corporation terminates during an incentive
period for any reason other than retirement, disability or death, the award for
that incentive period shall be forfeited on the date of such termination.
However, the Board, at its sole discretion, may determine that the executive may
be entitled to a prorated incentive payment.

F.   CHANGE IN CONTROL

Upon, or in reasonable anticipation of, a change in control of the Corporation:

  Page 6 of 9   November 2004  



--------------------------------------------------------------------------------

[image008.gif]    ADA-ES, Inc.    


1.  

Approved incentive compensation awards may be made for the incentive period
during which the change in control occurs, and then paid immediately to a
trustee on such terms as the Chief Financial Officer or his/her successor shall
deem appropriate (including such terms as are appropriate to cause such payment,
if possible, not to be a taxable event to the executive). Terms of dispersal may
be written and provided by the Chief Financial Officer or his/her successor to
the executives affected. The terms outlined enable the incentive compensation
awards to be paid to executives either not later than the end of the first
calendar quarter following the end of the calendar year to which the incentive
compensation awards relate, or on a deferred basis in accordance with the
elections of the executives affected as to the timing of the receipt of
incentive compensation awards for such period.


2.  

Executives who are eligible to receive an incentive compensation award for the
incentive period in which a change in control occurs may be eligible to receive
incentive compensation awards for the incentive plan year following the change
in control.


Guidelines for determining the amount of the incentive compensation award
payable to each executive will include:

o  

One-half of the maximum incentive compensation award payable (reduced as deemed
appropriate by the Compensation Committee and approved by the Board of
Directors, if applicable) to the executive if the change in control occurs
during the first six months of the calendar year; or


o  

The full maximum incentive compensation award payable (reduced as deemed
appropriate by the Compensation Committee and approved by the Board of
Directors, if applicable) to the executive if the change in control occurs
during the second six months of the calendar year.


3.  

All deferred amounts may be paid immediately to a trustee on such terms as the
Chief Financial Officer or his/her successor deem appropriate, including such
terms as are appropriate to cause such payment, if possible, not to be a taxable
event to the executive. Terms of dispersal may be written and provided to the
executives affected by the Chief Financial Office or his/her successor in order
to give effect to the elections of the executives with respect to the timing of
the receipt of any deferred amounts.


G.   PLAN DURATION, CHANGES & OTHER

This plan may be revised, reviewed or eliminated at the discretion of the Board
of Directors at any time without notice. Only the Board of Directors has the
ability to make any changes or verbal commitments regarding the plan.

  Page 7 of 9   November 2004  



--------------------------------------------------------------------------------

[image008.gif]    ADA-ES, Inc.      

The information in this document does not constitute a guarantee of work, job
status or employment for any period of time. Employment is at will and either
the executive or the company may terminate the relationship at any time. This
document is not intended to create a contract of employment express or implied.

This plan supersedes all previous plan documents.

  Page 8 of 9   November 2004  



--------------------------------------------------------------------------------

[image008.gif]    ADA-ES, Inc.      

H.   APPENDIX

Executive Compensation Plan Acknowledgement Receipt and Beneficiary Form


Executive Name: _______________________________________


Executive Title: ________________________________________


Social Security Number __________________________________

I acknowledge receipt of the ADA-ES Executive Compensation Plan, commencing for
me on (date to be inserted here). Related to compensation as outlined in the
Plan, I further designate my beneficiary(ies) as shown below:

Beneficiary Name

--------------------------------------------------------------------------------

Relationship to
Executive

--------------------------------------------------------------------------------

Annual Incentive/
Long Term Incentive/
All

--------------------------------------------------------------------------------

% Proceeds

--------------------------------------------------------------------------------

                           

                 Executive Signature   Date                       Print Name   

  Page 9 of 9   November 2004  